     Case 3:17-cv-00681-MMD-CLB Document 40 Filed 06/15/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     DERRICK LAMAR MCKNIGHT,                          Case No. 3:17-cv-00681-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                              Respondents.
10

11         Petitioner has filed an unopposed motion for extension of time (eighth request).

12   (ECF No. 39.) The Court finds that good cause exists to grant the motion.

13         It is therefore ordered that Petitioner’s unopposed motion for extension of time

14   (eighth request) (ECF No. 39) is granted. Petitioner will have up to and including

15   September 7, 2021, to file an amended petition.

16         DATED THIS 15th Day of June 2021.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
